Concurring Opinion by
Wright, J.:
I concur in the result. This appellant made no complaint regarding the delay in imposing sentence. Apparently he was cooperating with the Commonwealth, and ivas entirely satisfied to have his sentence deferred. IIoAvever, it is my vieAV that we should flatly overrule Commonwealth v. Giovengo, 188 Pa. Superior Ct. 220, 146 A. 2d 629, upon which' President Judge Barthold relied. The result in the Giovengo case was wrong, and the statement of laAV upon which the majority opinion ivas based is erroneous. This is clearly demonstrated in the able opinion of Judge John W. McIlvainb of the United States District Court for the Western District of Pennsylvania, who directed that Giovengo should be released and discharged. See United States ex rel. Giovengo v. Maroney, 194 F. Supp. 154.